UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29219 SINOCUBATE, INC. (Exact name of registrant as specified in its charter) Nevada 98-0199508 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) Kerry Centre, 1515 West Nanjing Road, 29th Floor Shanghai, P.R. China (Address of principal executive offices) (Zip Code) Issuer’s telephone number + 86 (21) 6103 7519 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ Not Applicable x APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding as of March 31, 2012 was 19,477,974. SINOCUBATE INC. (A Development Stage Company) Form 10-Q PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets (Unaudited) F-2 Interim Consolidated Statements of Operations and Comprehensive Loss (Unaudited) F-3 Interim Consolidated Statements of Cash Flows (Unaudited) F-4 – F5 Interim Consolidated Statements of Stockholders' Deficiency (Unaudited) F-6 – F-9 Notes to Financial Statements (Unaudited) F-10 – F-16 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 6 ITEM 4. CONTROLS AND PROCEDURES 7 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 8 ITEM 1A. RISK FACTORS 8 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 ITEM 5. OTHER INFORMATION 8 ITEM 6. EXHIBITS 8 SIGNATURES 9 2 SINOCUBATE INC. (A Development Stage Company) Financial Statements (Unaudited) PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS F-1 SINOCUBATE, INC. (A Development Stage Company) Interim Consolidated Balance Sheets (Unaudited) (Amounts expressed in US dollars) March 31 December 31 (Unaudited) (Audited) ASSETS Cash $ $ Advance to suppliers - Other receivables Total current assets Long-term Investment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’EQUITY LIABILITIES Current liabilities - Short-term loan (Note 7) - Accrued expenses $ $ TOTAL LIABILITIES $ $ STOCKHOLDER’S EQUITY Capital Stock Preferred stock, $0.001 par value, 5,000,000 shares authorized, no shares issued or outstanding as of March 31, 2012 and December 31, 2011 - - Common stock, $0.001 par value, 100,000,000 shares authorized and outstanding 19,477,974 shares issued as of March 31, 2012, and 18,553,778 shares issued as of December 31, 2011 $ $ Additional Paid-In Capital Deficit ) ) Deficit accumulated during the development stage ) ) Foreign currency translation adjustment ) - TOTAL STOCKHOLDER’S EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 SINOCUBATE, INC. (A Development Stage Company) Interim Consolidated Statements Of Operations And Comprehensive Loss (Unaudited) (Amounts expressed in US dollars) Three months Ended Three months Ended January 1, 2004 (Date of Inception of the Development Stage)to March 31, 2012 March 31, 2011 March31,2012 General and administrative expenses: Amortization $
